Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/01/2022, this is a Notice of Allowance, wherein claims 1-8 and 10 are currently allowed in the instant application. 
1. It is noted that claims 1 and 6 have been amended.
         2. It is noted that claim 9 has been cancelled.
         3. The rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, have been withdrawn in view of the amendments.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                          Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments and amendments dated 08/01/2022 provide the basis for reasons for allowability (see remarks, pages 4-6). 
The prior art of record does not disclose each and every limitation in such a way that would have been obvious to one of ordinary skill in the art to arrive at the claim invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, independent claims 1-8 and 10, are deemed novel and the rejections in previous office action has been withdrawn. 
Dependent claims 1-7 and 10 are deemed allowable as depending either directly or indirectly from allowed independent claim 1.
The present application is directed to a non-obvious improvement over the following prior art references:
US 5,294,873 to Seraji - which is directed to redundancy resolution based on manipulator dynamics and end-effector characteristics. These goals are accomplished by employing the recently developed configuration control approach. Redundancy resolution is achieved by controlling the joint inertia matrix or the end-effector mass matrix that affect the inertial torques, or by reducing the joint torques due to gravity loading and payload. The manipulator mechanical-advantage and velocity-ratio are also used as performance measures to be improved by proper utilization of redundancy. Furthermore, end-effector compliance, sensitivity, and impulsive force at impact are introduced as redundancy resolution criteria. The new goals for redundancy resolution allow a more efficient utilization of the redundant joints based on the desired task requirements.
US 5,907,664 to Wang et al - which is directed to robotic system that moves a surgical instrument in response to the actuation of a foot pedal that can be operated by the foot of a surgeon. The robotic system has an end effector that is adapted to hold a surgical instrument such as an endoscope. The end effector is coupled to a robotic arm assembly which can move the endoscope relative to the patient. The system includes a computer which controls the movement of the robotic arm in response to input signals received from the foot pedal.
Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664